DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-7, 9-14, 16-17, 19 and 22 are rejected.
	Claims 8, 15, 18 and 20-21 have been canceled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021, has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 2006/0242933) [hereinafter Webb] in view of Wunn et al. (US 2015/0007721) [hereinafter Wunn] and Rao et al. (US 2013/0152921) [hereinafter Rao].
With respect to claim 1, Webb discloses a filter 10, as shown in Fig. 1, having: a filter element 25 (filter medium) having a two-layer structure including only a first layer 24 (hydrophilic filter layer, see paragraph 0146) and a second media layer 26 (hydrophobic film layer, see paragraph 0147), the hydrophilic filter layer 24 arranged as an inlet layer, as shown in Fig. 2 and the hydrophobic film layer 26 arranged as an outlet layer adjacent the inlet layer, as shown in Fig. 2, and that the two-layer structure permits through-flow in a flow direction from an unfiltered inlet side of the hydrophilic filter layer 24 directly to a clean outlet side of the hydrophobic film layer 26, as shown in Fig. 2; and the hydrophilic filter layer 24 having a pore diameter that increases in the through-flow direction from the unfiltered side to the hydrophobic film layer 26 such that a pressure gradient declines in the flow direction to coalesce fluid (see paragraph 0049); and the hydrophobic film layer 26 is disposed on the clean outlet side and adjacent larger diameter pores of the unfiltered inlet side of the hydrophilic filter layer 24 to repel and detach coalesced fluid from the hydrophilic filter layer 24, as shown in Fig. 2, and to transfer the coalesced fluid from the hydrophilic filter layer 24 to an oil reservoir 40 (collecting chamber), as shown in Fig. 2 (see paragraph 0147, Influent gas I passing through the filter element 25 helps to release the fluid droplets 38 from the second media layer 26 and to direct the droplets 38 to the second port arrangement 18 and to the reservoir 40).
	Webb lacks wherein the hydrophilic filter layer has a laser activated surface that provides a lotus effect.
	Wunn teaches a hydrophobic or oleophobic microporous membrane having a structurally induced drip-off effect.  Wunn teaches in its prior art microarrays which have 



With respect to claim 3 and 5, Webb discloses wherein the hydrophobic film layer 26 is coupled to the clean side of the hydrophilic filter layer 24, as shown in Fig. 1.  Webb lacks the specific manner in which the hydrophobic film layer is coupled or anchored to the clean side of the hydrophilic layer, i.e., via roller application; via a plasma treatment; and via a laser treatment.  However, these limitations are considered to be product-by-process limitations since they are drawn to a product but they include a process step of making the product.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 [R-1], In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (FED. Cir. 1985)).  

With respect to claim 4, Webb discloses wherein the hydrophilic filter layer 24 permits through-flow of a fluid from the unfiltered side towards the clean side, as shown in Fig. 2; and wherein the hydrophobic film layer 26 is configured to separate water droplets coalesced in the hydrophilic filter layer 24 from a portion of the fluid flowing beyond the clean side (see paragraph 0147).

With respect to claim 17, Webb lacks the hydrophilic filter layer having a plasma activated surface.  However, this limitation is considered to be a product-by-process limitation since it is drawn to a product but they include a process step of making the product.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 [R-1], In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (FED. Cir. 1985)).  

	With respect to claim 22, Webb discloses wherein the hydrophilic filter layer 24 includes at least one of cellulose fibers and viscose fibers (see paragraph 0146).  The limitation “provided with a mechanical surface treatment” is considered to be a product-by-process limitation since it is drawn to a product but they include a process step of making the product.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 [R-1], In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (FED. Cir. 1985)).  Furthermore, it would have been obvious to provide the hydrophilic .  


Claims 6, 7, 9-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 2006/0242933) in view of Wieczorek et al. (US 8,360,251) [hereinafter Wieczorek], Wunn (US 2015/0007721) and Rao (US 2013/0152921).
With respect to claims 6 and 19, Webb discloses a filter 10, as shown in Fig. 1, having: a filter element 25 (filter medium) having a two-layer structure including only a first layer 24 (hydrophilic filter layer, see paragraph 0146) and a second media layer 26 (hydrophobic film layer, see paragraph 0147), the hydrophilic filter layer 24 arranged as an inlet layer, as shown in Fig. 2 and the hydrophobic film layer 26 arranged as an outlet layer adjacent the inlet layer, as shown in Fig. 2, and that the two-layer structure permits through-flow in a flow direction from an unfiltered inlet side of the hydrophilic filter layer 24 directly to a clean outlet side of the hydrophobic film layer 26, as shown in Fig. 2; and the hydrophilic filter layer 24 having a pore diameter that increases in the through-flow direction from the unfiltered side to the hydrophobic film layer 26 such that a pressure gradient declines in the flow direction to coalesce fluid (see paragraph 0049); and the hydrophobic film layer 26 is disposed on the clean outlet side and adjacent larger diameter pores of the unfiltered inlet side of the hydrophilic filter layer 24 to repel and detach coalesced fluid from the hydrophilic filter layer 24, as shown in Fig. 
	Webb lacks wherein the hydrophobic film layer has a thickness smaller than that of the hydrophilic filter layer to facilitate separation of the coalesced fluid; and wherein the hydrophilic filter layer has a laser activated surface that provides a lotus effect.
	With respect to the hydrophobic film layer having a thickness smaller than that of the hydrophilic filter layer to facilitate separation of the coalesced fluid: Wieczorek discloses a coalescing media, as shown in Fig. 4, having layer #2, said layer #2 being hydrophilic (see col. 8, lines 3-4) and a layer #3, said layer #3 being hydrophobic (see col. 8, lines 5-6).  The hydrophobic layer #3 has a thickness smaller than that of the hydrophilic layer #2, as shown in Fig. 4, in order to minimize break-up of drops in this layer (see col. 10, lines 12-15).  It would have been obvious to one of ordinary skill in the art to modify Webb by providing the hydrophobic film layer with a thickness smaller than that of the hydrophilic filter layer, as taught by Wieczorek, in order to minimize break-up of drops in this layer (see col. 10, lines 12-15 of Wieczorek) and since Webb teaches that the filter medium can be engineered to obtain the appropriate thickness in order to achieve an effective filtration of a stream (see paragraph 0021 of Webb).
	With respect to the hydrophilic filter layer having a laser activated surface that provides a lotus effect: Wunn teaches a hydrophobic or oleophobic microporous membrane having a structurally induced drip-off effect.  Wunn teaches in its prior art 



With respect to claim 9, Webb as modified by Wieczorek, Wunn and Rao teaches wherein the hydrophilic filter layer has a laser activated surface (see paragraph 0016 of Wunn and paragraphs 0027-0028 of Rao].

With respect to claim 10, Webb discloses wherein the hydrophilic filter layer 24 permits through-flow of a fluid from the unfiltered side towards the clean side, as shown in Fig. 2; and wherein the hydrophobic film layer 26 is configured to separate water droplets coalesced in the hydrophilic filter layer 24 from a portion of the fluid flowing beyond the clean side (see paragraph 0147).

With respect to claim 11, Webb discloses wherein the hydrophobic film layer 26 is coupled to the clean side of the hydrophilic filter layer 24, as shown in Fig. 1.  Webb lacks the specific manner in which the hydrophobic film layer is anchored to the clean side of the hydrophilic layer, i.e., via a laser bonded connection.  However, these limitations are considered to be product-by-process limitations since they are drawn to a product but they include a process step of making the product.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even 

With respect to claim 12, Webb discloses wherein the hydrophilic filter layer 24 is composed of a cellulose material (see paragraph 0146).

	With respect to claim 13, Webb discloses wherein the hydrophilic filter layer 24 is composed of a viscose material (see paragraphs 0057 and 0064).

	With respect to claim 14, Webb discloses wherein the hydrophilic filter layer 24 includes a hydrophilized polymer (see paragraph 0146).

	With respect to claim 16, Webb discloses wherein the hydrophilic filter layer 24 is composed of a material including glass fibers (see paragraph 0011 and 0021).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because of new grounds of rejection.
	In response to applicant’s argument that Webb lacks the new limitation of the hydrophilic filter layer having a laser activated surface that provides a lotus effect: Wunn and Rao teach the new limitation and it would have been obvious to modify Webb, as stated in the rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778